                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION


CASEY SOBBERI,                                 )
                                               )
                 Plaintiff,                    )
                                               )
           vs.                                 )          Case No. 1:16CV60 SNLJ
                                               )
MATTHEW HOWARD,                                )
                                               )
                 Defendant.                    )


                              MEMORANDUM and ORDER

       This matter is before the Court on plaintiff’s pro se motion for ruling in his favor

(#62) and motion for injunction or temporary restraining order (#64). Plaintiff brings this

42 U.S.C. § 1983 claim against a defendant prison employee whom, plaintiff alleges, failed

to protect plaintiff from his cellmate.

       Plaintiff’s motion for ruling in his favor states that the defendant violated his Eighth

Amendment Rights and that defendant has failed to demonstrate that is case is frivolous or

that he failed to state a claim. Plaintiff further states he has proven through declarations

and testimony that defendant acted cruelly and violated plaintiff’s substantial rights.

Notably, plaintiff’s motion attaches no memorandum and is just one page long. Although

plaintiff appears to be moving for summary judgment in his favor, he has not approached

the standard for summary judgment set by Federal Rule of Civil Procedure 56. The

motion will be denied.




                                              1
       Plaintiff’s motion for injunction or temporary restraining order is similarly brief.

He seeks an injunction against the Missouri Department of Corrections and the Jefferson

City Correctional Center for denying him access to his legal materials. Plaintiff has

previously advised the Court that he was in administrative segregation and that his legal

materials were being withheld. The Court advised plaintiff that he needed to seek relief

via motion and that the Court would be lenient with granting motions for extensions in

light of plaintiff’s circumstances. Plaintiff apparently responded with the instant motion.

Defendant did not file a response memorandum.

       Notably, MDOC and JCCC are not parties to this matter. However, counsel for

defendant Howard is presumably able to investigate plaintiff’s circumstances.

Particularly in light of the fact that this litigation appears to have stalled, the Court will

order defendant to file a Report to the Court advising regarding plaintiff’s housing status

and his access to legal materials. Counsel for defendant shall also propose new deadlines

for discovery and dispositive motions based on plaintiff’s ability to access his legal

materials.




                                                2
       Accordingly,

       IT IS HEREBY ORDERED that motion for ruling in his favor (#62) and motion

for injunction or temporary restraining order (#64) are DENIED.

       IT IS FURTHER ORDERED that defendant shall file a Report to the Court

advising regarding plaintiff’s housing status and his access to legal materials, along with a

proposal for new deadlines for discovery and dispositive motions by April 2, 2019.

       Dated this 19th day of March, 2019.




                                            UNITED STATES DISTRICT JUDGE




                                             3
